Citation Nr: 1639955	
Decision Date: 10/03/16    Archive Date: 10/19/16

DOCKET NO.  08-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel
INTRODUCTION

The Veteran had active duty service from October 1961 to August 1962 with additional National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2009, the Veteran testified before a Veterans Law Judge and a hearing transcript is of record.  The Veteran was informed that the Veterans Law Judge who conducted this hearing has since retired from the Board and provided an opportunity to appear before another judge at a new Board hearing in a July 2016 letter.  The Veteran responded that he did not wish to appear at another Board hearing in July 2016.  He submitted a written statement in support of his claims.

In February 2012 and April 2013, the Board remanded the instant claims.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of the Veteran's discharge from service.
2.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regards to the claims for service connection, a September 2006 letter, sent prior to the unfavorable decision issued in April 2007, advised the Veteran of the information and evidence necessary to substantiate his claims for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  An April 2012 RO memorandum made a formal finding of unavailability regarding Fort Polk Army Hospital treatment records dated between May 1962 and December 1962; the Veteran was informed of this unavailability in a November 2012 letter.  Further, letters dated September 2006 and April 2010 requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disabilities.   However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a VA examination in order to adjudicate his claims for service connection in January 2009 and May 2012.  In this regard, the Board notes that the May 2012 VA examiner offered an etiological opinion as to the claimed disorders and based his conclusion on a review of the record, to include an interview with the Veteran and a full examination.   Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examination.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Circ. 2015) (it is appropriate for the Board to address only those procedural arguments specifically raised by the Veteran).  Further, as will be discussed below, the Court had previously found that the January 2009 VA examination had marginal probative value.  As such, the Board finds that the opinions proffered by the May 2012 VA examiner are sufficient to assist VA in deciding the claims for service connection.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the February 2012 and April 2013 remand directives by attempting to obtain records from Fort Polk Army Hospital, obtaining a VA etiology opinion, providing a copy of the January 2013 supplemental statement of the case to the Veteran's representative, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his current lumbar and cervical spine disabilities are the result of an in-service fall from a tank.  During a November 2009 hearing, the Veteran testified that he fell from a tank to the ground after losing consciousness during maneuvers, that he stayed on the ground for several hours while unconscious, and that he had pain in his back and neck after waking.  In addition, the Veteran submitted multiple lay statements from former soldiers in which each describe the incident in which he fainted and fell from the top of a vehicle to the ground.

Service treatment records are negative for complaints, treatment or diagnoses related to either the lumbar spine or the cervical spine.  An undated service discharge examination found the Veteran's spine to be normal and was negative for any relevant abnormalities.  In a June 1962 Report of Medical History (RMH), the Veteran denied that he had ever had arthritis, rheumatism, dizziness or fainting spells or a bone, joint or other deformity.  He also denied that he had ever had any illness or injury other than those already noted or that he had treated himself for illnesses other than minor colds.

Post-service treatment records indicate that the Veteran was diagnosed with probable erosive variant of lumbar spine osteoarthritis in a July 1997 private treatment note.  A September 2006 VA radiological report revealed mild straightening of the cervical spine with multilevel degenerative disc disease, characterized by disc space narrowing and vertebral body osteophytosis involving all levels of the cervical spine.  Multilevel degenerative disc disease of the lumbar spine was also present and characterized by osteophytosis, subchondral sclerosis and cystic changes, and disc space narrowing. 

A January 2009 VA spine examination report reflects the Veteran's complaints of cervical and thoracic spine pain and other symptoms that had its onset during service between 1961 and 1962.  Following a physical examination and a review of the Veteran's claims file, diagnoses of cervical spine degenerative disc disease and thoracolumbar spine degenerative disc disease were made.  The examiner opined that it was less likely than not that these disabilities were caused by or the result of the incident in service as there was no documentation of injury in service and that the Veteran had lay statements attesting to the in-service injury all come over 40 years from his time in service.  The examiner further opined that the more likely etiologies for these claimed conditions were the more common etiologies for osteoarthritis including but not limited to: age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, subsequent trauma and intercurrent injury, life style choices and post-service occupation.

A May 2012 VA back Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of hurting his neck and back during service after falling from a height of 10 feet due to a loss of consciousness.  The Veteran reported that he was unconscious for a number of days and that he was never evaluated for his brain.  Following a physical examination and a review of the Veteran's claims file, to include the available medical records and lay statements concerning the claimed injury, diagnoses of lumbar spine osteoarthritis and cervical osteoarthritis were made.  The examiner opined that it was less likely than not (less than 50 percent probability) that the conditions were incurred in or caused by the claimed in-service injury, event or illness, reasoning that statements of medical history provided by the Veteran and his witnesses confirm a loss of consciousness and a fall from a military vehicle but his current statements that he had lost consciousness for days and was hospitalized were not verified by his previous statements of record stating that this loss of consciousness lasted a few hours.  The examiner further noted that the Veteran did not report any head trauma and that, from a medical standpoint, this statement means that while the Veteran may have lost consciousness due to the fumes, his physical injuries were not substantial enough to warrant hospitalization, as losses of consciousness for a prolonged period of time would require hospitalization for observation in the most minimum of care.  The examiner further noted that the exit examination did not report any problems, complications or complaints of pain regarding the neck or back, that the lack of medical care following his discharge confirms that the lack of complaints to his back and neck and that the Veteran's disorders cannot be directly related to the injury claimed based on his statement of medical care rendered following the incident in service and care after service.

The Board has first considered whether service connection may be granted for arthritis as a chronic disease; however, lumbar osteoarthritis was not diagnosed until 1997 and cervical multilevel degenerative disc disease was diagnosed in 2006.  The lumbar arthritis was diagnosed 35 years after service discharge and cervical arthritis was diagnosed 44 years after service discharge.  As such, presumptive service connection for arthritis as chronic disease is not warranted in this case.  

The Veteran's allegations that he has had back and neck pain "ever since" the alleged injury are not credible in light of his explicit denials upon service separation.  The Veteran's statements and the lay statements all indicate this injury occurred in spring 1962.  Yet in a June 1962 Report of Medical History (RMH), the Veteran denied that he had ever had arthritis, rheumatism, dizziness or fainting spells or a bone, joint or other deformity.  He also denied that he had ever had any illness or injury other than those already noted or that he had treated himself for illnesses other than minor colds.  Regardless of the fact no hospitalization records have been found, the records available directly refute the Veteran's allegations.  It is incomprehensible how he could deny ever having any relevant problems or incurring any illnesses, if such a significant fall and subsequent hospitalization occurred as he now states.  This history was completed merely a month or two after he states the injury occurred, if it happened in spring 1962.  The Veteran did take the time to carefully complete this form, indicating that he had other health problems such as tooth trouble, mumps, etc., which negates any argument that he just checked "no" to everything or did not understand the purpose of the form.  Furthermore, at the end of July 1962, he signed a statement that there had been no significant changes to his health since the time of the June 1962 examination, which expressly discounts any possibility the incident occurred around that time instead of in the spring.  As such, presumptive service connection on the basis of continuity of symptomatology is not warranted as his allegations of continuity are not credible.


The Veteran has submitted several lay statements to corroborate the in-service injury.  As a general matter, in the aggregate, these statements were that he fell, some say because he fainted, and that he then received some form of medical treatment.  However, that does not mean the back and neck conditions first shown decades after service are a result of that injury.  This is a medical question.  The 2012 VA examiner accepted these accounts of an injury in providing an etiology opinion.  

The preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine and cervical spine disorder.  While the evidence of record shows that the Veteran has currently diagnosed lumbar spine and cervical spine disorders, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the May 2012 VA examiner's opinion that the Veteran's lumbar spine and cervical spine disorders were less likely than to related to service as any in-service physical injuries were not substantial enough to warrant hospitalization, that there were no complaints or findings related to either the lumbar or cervical spine at discharge and the lack of medical care following discharge.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.   See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board notes that to the extent that the January 2009 VA examiner provided an etiology opinion, the Court has previously found that this opinion had marginal value because it did not properly address chronicity and nexus.  See Stefl, supra.  It is therefore afforded little, if any, probative weight.

The Board notes that the Veteran has contended that his lumbar and cervical spine disorders are the result of his service, and that his representative and witnesses have generally alleged on his behalf that these disabilities were the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lumbar and cervical spine disorders and any instance of his service to be complex in nature.  Woehlaert, supra.  Specifically, while the Veteran is competent to describe his current manifestations of a lumbar spine and/or cervical spine disorder and his witnesses are competent to describe their observations of the in-service injury or the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.   In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include X-rays.  In the instant case, there is no suggestion that the Veteran, his representative or his witnesses have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his witnesses are nonprobative evidence.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a lumbar spine disorder and a cervical spine disorder.  As such, that doctrine is not applicable in the instant claims, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


